Situation in the Korean Peninsula (debate)
The next item is the statement by the Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy on the situation in the Korean Peninsula.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, this debate on Korea is most timely. I am aware that the parliamentary delegation has just come back from a visit. The Republic of Korea is a key, like-minded partner in an increasingly important part of the world. It is also an emerging global player, hosting the G20 summit in November.
Our bilateral relationship is developing swiftly. We recently completed negotiations on two linked agreements: an ambitious and comprehensive free trade agreement and an updated framework agreement. The framework agreement, which we signed last month, provides a basis for closer cooperation on major political issues such as human rights, non-proliferation, counter-terrorism, climate change and energy security.
Our relations with North Korea are of a different character. With respect to the nuclear issue, which is very serious, the EU fully supports the Six-Party Talks. We have made it clear that progress on denuclearisation is a 'pre-condition' for improving wider relations and, of course, we are implementing the sanctions under UN Security Council resolutions 1718 and 1874 in a robust manner.
In the present circumstances, we are not providing normal development aid, but we do offer humanitarian-type assistance, targeting vulnerable areas and groups, and we use our bilateral dialogue to press on all issues of concern. On human rights, where the situation is dramatic, the EU has initiated strong international condemnation, including at the UN. We have stated that improvements on these issues would lead to improved bilateral relations. So far, the response has not been what we have hoped for - but I still believe that frank dialogue is the best approach.
On 26 March, we witnessed the sinking of the Cheonan, with the loss of 46 lives. This shocking event has further increased tensions on the peninsula. The results of the investigation into the sinking have been very disturbing, in particular, the evidence of North Korean involvement. Based on these findings, I have fully condemned this atrocious and irresponsible action.
The government of the Republic of Korea has kept us fully informed on its handling of the case, and it has underlined that the EU's position matters greatly to them. I have discussed this matter directly with the Foreign Minister and I have commended the restraint of the authorities of the Republic of Korea. We are continuing to consult closely with them and other interested parties on the appropriate response to the findings of the report. In this context, we support the referral of the case to the UN Security Council, as done by the Republic of Korea on 4 June. Despite recent setbacks, it is important for all countries concerned to step up efforts to promote lasting peace and security on the Korean Peninsula. Honourable Members, the European Union will play its full part.
on behalf of the PPE Group. - Mr President, it is good to hear the High Representative here in Parliament. High Representative, we feared you would become a budget expert or an expert on the treaties, and we welcome you here as our prime representative in foreign politics.
(DE) We fully support your position with regard to your explicit statement on the sinking of the South Korean frigate. It was extremely important for our partners in South Korea to hear such a clear presentation of the European Union's position.
You mentioned the framework agreement with Korea. Parliament's delegation has just returned from Korea, where the strategic partnership is taken very seriously. There, we were told that very specific steps will be taken on the Korean side to bring the framework agreement to life. I would once again like to make it clear at this point that Parliament and your cabinet worked very well together.
You know that we chose not to travel to North Korea. This decision was made in close coordination with Baroness Ashton, because we wanted to take the same line as she did on this issue. Two things are important to us. We must adopt the free trade agreement this year. We have made it clear that the pressure exerted by the European car industry lobby is unacceptable on this scale. We must look seriously in Parliament at the concerns expressed by some of the parties involved, but the pressure that has been applied to Parliament is not acceptable.
In this context, it is important for us to receive the text from the Member States, because the lobby is exerting pressure and Parliament is willing to resist it. However, we must begin holding readings in Parliament in order to be in a position to adopt the free trade agreement by the end of the year.
on behalf of the S&D Group. - Mr President, there is one place on earth where the Iron Curtain is as strong as 20 years ago. The turbulent political developments that brought changes and freedom elsewhere in the former Soviet bloc and speeded up the gradual transformation in neighbouring China did not reach the Democratic Republic of Korea.
Our Parliament is discussing today another episode of rising tension between two states who share one nation. This time, the reason is a sunken South Korean ship, an accident caused by the North Korean torpedo, a fact proved by the Joint Investigation Group.
The S&D Group condemns this provocative act, which left 46 dead and put in danger the fragile peace and stability in the Korean Peninsula. We welcome the restraint of the South Korean authorities, which succeeded in bringing the escalation of the tension under control before it became an armed conflict.
In every crisis, however, there is a positive element. It is focusing attention and is giving a chance for renewed efforts by the main players to achieve lasting solutions. That is why the resumption of the Six-Party Talks has no alternative, particularly if we take into account the continuing lack of clarity around the nuclear programmes of DPRK.
The joint motion for a resolution to be voted tomorrow is a clear sign that the overwhelming majority in this Parliament shares the same view on the latest tragic event. The same majority is keen to see new engagement by the EU and for it to have a much higher political profile in the efforts to achieve stability and prosperity in the Korean Peninsula.
We highly appreciate and fully support the continuation of the humanitarian aid programmes for the north and the improvement in the trade relations with the south, but we expect more. Now, you have in your hands new tools and new ambition and we expect the EU to bring new value and dynamics to the future negotiations.
Dealing with non-democratic countries, we always face the dilemma of how to approach them. Isolate and sanction, or engage and give incentives? It is not easy to diagnose and choose the best medicine, but I believe that it would be a grave mistake to see the North Korean leadership in a way that is shown in Hollywood movies. I think that the time of change is inevitably approaching, and they know it.
There is, however, no critical mass of people within it who see those changes more as an opportunity rather than a threat. My advice would be to take as the main orientation the necessity to remove the fear of change in North Korea. It is not an easy task but, together with other key players in the region, we could achieve it. It is the only way to avoid other accidents of that kind.
Finally, High Representative, let me underline our satisfaction at your clear and timely response to the sinking of the ship, as well as the clear presentation in front of Parliament today.
Since the Korean War, no incident in this region of the world has been worse or posed a greater danger than the sinking of the South Korean warship, the Cheonan.
Although as many as 46 sailors died in the attack, the South Korean Government has maintained its dignity and common sense and, while responding with reserve and in defence of South Korea's statehood, it nevertheless acted decisively. Sabre-rattling, especially if it involves development of nuclear arms, is a threat to the stability and peace of the Korean Peninsula and the wider region.
We, in the Alliance of Liberals and Democrats for Europe Group, sincerely regret the tragic incident and declare our sympathy for and solidarity with the South Korean Government, the families of the sailors killed and all Koreans.
Seoul refrained from naming or accusing the attacker until a comprehensive and credible international investigation had taken place. I was personally able to see the ship. We pay tribute to the South Korean Government for what it has done so far and we strongly support its request that the incident be addressed by the UN Security Council. Only dialogue and renewal of Six-Party Talks will make it possible for North Korea to abandon its nuclear development programme and encourage efforts towards a better future.
However, the improvement of inter-Korean relations requires our assistance, too. We also know that the European Union and South Korea must deepen their relationship in all respects, develop their relations in the areas of international politics, economy, science, culture and education, and increase the exchange of students and young politicians.
Ratification of the free trade agreement would be an appropriate message at this time.
on behalf of the ECR Group. - Madam President, I have lived and worked in Korea and last week, I was in Seoul with our European Parliamentary delegation. I heard the account of the Cheonan sinking directly from our Korean hosts and it is abundantly clear that North Korea was responsible. The explosion in disputed waters was outside the hull, not inside, and the remains of a North Korean torpedo were found on the seabed near the sunken frigate. As one informed commentator said after reviewing the evidence, if it was not the North Koreans, it must have been the Martians!
While we express our outrage at this act of warfare, let us not forget the appalling human rights situation in North Korea. Shortages of food, water and electricity, media access barred, 200 000 people in concentration camps dying from overwork, from starvation and physical abuse. The 3 a.m. knock on the door. Punishment extended to children and grandchildren. Newborn babies of returned refugees strangled in front of their mothers. In a real sense, the whole of North Korea has been turned into a vast concentration camp.
When we consider their acts of internal repression and external piracy and aggression, their determined pursuit of a nuclear weapon, their prevarication at the Six-Party Talks, their constant sabre-rattling and threats, it is clear that the clique around the 'Dear Leader' Kim Jong Il is a bunch of irrational and paranoid psychopaths. For that reason, I commend the joint motion to the House.
(RO) Tensions in the Korean Peninsula have heightened dramatically since the South Korean ship, the Cheonan, was sunk by a North Korea torpedo, which was confirmed by the international investigation group that examined the causes of the explosion. I believe that the European Union must support the Six-Party Talks and maintain the humanitarian aid programmes and communication channels with North Korea. We must encourage the continuation of discussions about closing down North Korea's nuclear programme and pursue the improvement of living conditions in this country.
At the same time, the People's Republic of China and the Russian Federation, as permanent members of the UN Security Council and major political and economic powers in the region, must cooperate to ease the tensions and promote peace and security in the Korean Peninsula.
(HU) I have not been to North Korea, but I grew up in an almost equally cruel system. I spent the first 24 years of my life in a Communist country, and would like to ask the High Representative - since I know precisely what is going on there and what I am talking about here - not to allow herself to be misled, and secondly, to take a more decisive position. However, you and the European Union can only act decisively if the Commission is asked to act decisively on the territory of the EU, as well, given that this Communist past is still affecting many countries of Eastern Europe. If I mention that there are still language laws within the EU, there is discrimination against minorities, a nationality law is being introduced, and the concept of collective guilt is still present within the EU, then you, too, will understand why we have no strength, voice or credibility in the world, because the European Union is not regarded as a credible body. We are not considered credible people if we do not put our own house in order first.
(PL) Madam President, unlike the previous speaker, I have been to Korea several times in recent years. I am talking about North Korea. It is a sad experience, and it seems to me that comparing what happens in Europe with the situation in North Korea is a comparison which is not justified. After all, we are talking about two completely different worlds.
However, what I would like to say is this: I have the impression from my stays in North Korea that the Koreans do, in fact, have to reckon with one country. That one country with which they have to reckon is China, because it is a huge neighbour of Korea's and is a country without which Korea would have colossal problems with its survival. Therefore, in contacts with China - and the Union does have such contacts - I would ask that we constantly place very strong emphasis on the need to increase the role of China in ending what is happening on the Korean Peninsula.
(DE) Madam President, Baroness Ashton, the resolution that has been drawn up is important and represents a move in the right direction. It calls for clarification on the sinking of the ship and an improvement in the relations between the two Korean states. However, the report also deserves serious criticism because of its incomprehensible failure to mention the grave breaches of human rights in North Korea.
We have just been discussing this afternoon how essential it is for a coherent, credible, European foreign policy to ensure that the protection of human rights is systematically and consistently positioned at the heart of every activity. In relation to North Korea, this means, among other things, that we must address the issue of the fate of more than 200 000 political prisoners and take a critical approach to the system of collective family liability for crimes and the use of torture. In addition, we must not be indifferent to the fact that a large part of the population is suffering from malnutrition and even starvation. The EU must call on North Korea to cooperate with the UN human rights bodies. The EU must also play an active and highly intensive role in ensuring that the UN sets up a commission of inquiry, which will carry out a comprehensive assessment of past and current serious breaches of human rights and will also document them. Any other approach would lack credibility.
(DA) Madam President, the international report clearly states that North Korea was responsible for the loss of the South Korean ship. South Korea has imposed sanctions on North Korea and only the humanitarian aid and transactions relating to Kaesong are continuing. On the other hand, North Korea is constantly being provocative and claims that South Korea is manipulating the facts. What are we doing? We, naturally, are supporting our trade partner in South Korea. I have just returned home from the delegation trip to South Korea. While there, we saw how important this subject has become and that it has reached a deadlock. It is therefore important for the EU to help to calm the situation, although at present, that is almost impossible. At the same time, it is clear that it is not only the US, South Korea and the EU that need to take action on this matter. We need to see both Russia and China come up with a proposal and take action. We need to show a strong response from friends of both North and South Korea and from the partners cooperating with both countries. I therefore support the content of this resolution.
(SK) North Korea is a collective prison, in which the most serious violations of human rights - hunger and torture - take place on a daily basis.
There are currently estimated to be about 150 000 people in concentration camps, and about 100 000 have perished as a result of the strict forced labour. The rest of the population suffer from permanent hunger and persecution, and depend for their survival on international aid. It is essential for the European Parliament and the Union to adopt a clear standpoint on the current alarming situation, which has further deteriorated following the recent attack on the South Korean submarine, the Cheonan. Such an attack represents a threat to overall peace and security on the Korean Peninsula.
I would like to express my disappointment and regret that the current draft resolution does not include a clear condemnation of the systematic and gross violations of human rights in North Korea. I firmly believe that this issue deserves further discussion during Parliament's July plenary session.
Madam President, the so-called Democratic People's Republic of Korea, or North Korea, to me is the last example of a brutal Stalinist totalitarian state in the entire world with a cult of personality to boot and I think the 'Dear Leader' is now actually nurturing his son to take over from his brutal regime. The sinking by a North Korean submarine of a South Korean naval ship with 46 of its crew dead is a murderous act of outrageous proportions. The facts are very clear, and British and Swedish experts participated in the international investigation into this incident.
The People's Republic of China must now use its leverage, both economic and political, over this pariah state and bring it to book, and the DPRK must apologise and compensate the victims' families to whom I would now wish to offer my deepest condolences and commiserations for this tragedy.
(DE) Mr President, I would like to explain once again in relation to what Mrs Lochbihler said that the groups here in Parliament have agreed not to include the subject of humanitarian rights in the resolution for two reasons. The first is that we are waiting for a report from the Subcommittee on Human Rights and the second is that a whole series of other questions were submitted concerning the death penalty in South Korea. We agreed to table jointly an urgent procedure on the subject in July and then in September or October to consider the subcommittee's report as quickly as possible.
This was not a case of political manoeuvring. We take this issue very seriously. The delegation, which includes members of the Subcommittee on Human Rights, travelled to Korea and specifically raised these issues. This is not political manoeuvring. It is simply that we cannot always draw up omnibus resolutions which cover every possible subject. Instead, we intend to give the subject of human rights its own urgent procedure and its own inherent significance.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, can I first of all thank Mr Ehler for leading the delegation to Korea - it is very important - and also thank him for the words about my office, who are extremely hard working. I am glad that the collaboration has been so good.
I, too, support, as Mr Ehler will know, the free trade agreement with South Korea, not least because I partly negotiated it. I think it is a 21st century free trade agreement that will be enormously beneficial to the economies of the European Union and to our partner, South Korea. If ever there was a moment that we should ratify this, I believe it is now.
I also recognise that we want to focus our attention in terms of North Korea as Mr Vigenin, Mr Kacin and Mr Cutaş just said and on the Six-Party Talks and the importance that we should give to seeing those talks continue and become successful.
I accept the need there is for making a priority of the relationships that we have and the opportunities that the European Union can bring to it. My only small plea is that I hope I will soon have an External Action Service that will actually be able to carry out the priorities which Parliament has quite rightly and appropriately set for me within this.
I am very conscious too, as Mrs Lochbihler, Mrs Rosbach and Mr Tannock said, of the importance of engaging China or Russia, other key global actors, in the work that we do. This is one of the themes that we are developing in the service: how to use our strategic partnerships in order to try and put leverage and work together to resolve some of these important and very difficult issues.
I also agree with all those, as very vividly expressed by Mr Helmer, Mr Zemke and others, on the human rights situation in North Korea. It is nothing short of appalling. We are doing what we can to support them through humanitarian aid and by putting pressure on, but you already know the difficulties and challenges.
Mr Sógor, what I would say to you is that, in terms of human rights, we need to be vigilant inside and outside of the European Union.
Finally, I share completely the outrage on the incident of the sinking of the Cheonan. I have spoken to the Foreign Minister face to face about this and I have expressed my outrage in everything that I have tried to do and I have joined those finally in expressing my condolences to the family and friends of those who were on board and who lost their lives.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow (Thursday, 17 June 2010), at 12.00.
Written statements (Rule 149)
North Korea has been subject to international criticism since around 2000 because of its nuclear weapons programme and ongoing violations of human rights. The sinking of the South Korean frigate Cheonan on 16 March 2010, as a result of which 46 people died, represented a new low point. A commission of experts from South Korea, the USA and other western nations came to the conclusion that the ship was sunk by a North Korean torpedo. Further strengthening of the UN Security Council and EU arms embargo is a tried-and-tested means of putting the North Korean leadership under greater pressure. However, we must ensure that this does not make the already very poor living conditions of the population even worse. Pyongyang will not be able to afford to continue its unrestricted provocation of the international community. North Korea needs at least a few relationships with other countries in order to earn foreign currency. Its exports have fallen by 10% over the last year alone. Carefully applied economic pressure should enable the international community to encourage North Korea to respect international law and human rights.